COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-466-CV





KATHY WILBURN	APPELLANT



V.



SHAWN ANDRUS	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Kathy Wilburn is attempting to appeal from the county court at law’s judgment in a case that originated in—and was appealed to the county court at law from—small claims court.  We do not have jurisdiction over this appeal.  Judgments in the county court at law on appeal from small claims court are final and not appealable to this court.  
See
 Tex. Gov’t Code Ann. § 28.053(d) (Vernon 2004); 
Gaskill v. Sneaky Enters., Inc
., 997 S.W.2d 296, 297 (Tex. App.—Fort Worth 1999, pet. denied).  Appellant has not responded to our December 16, 2008 letter telling her that the appeal would be dismissed for want of jurisdiction if she did not show grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3(a), 44.3.  Accordingly, we dismiss this appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f); 
Gaskill
, 997 S.W.2d at 297.



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED:  February 19, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.